            Case 3:19-cv-00689-LRH-CLB Document 26 Filed 09/17/20 Page 1 of 1



 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5    SEAN E. COOTS,                                            Case No. 3:19-cv-00689-LRH-CLB
 6                                           Petitioner,
              v.                                                              ORDER
 7
      ISIDRO BACA, et al.,
 8
                                         Respondents.
 9

10           Good cause appearing, Petitioner Sean E. Coots’ Motion for Enlargement of Time (ECF
11   No. 24) is GRANTED. Coots has until December 14, 2020, to oppose Respondents’ Motion to
12   Dismiss (ECF No. 17).
13           Additionally, electronic filing is now mandatory at Northern Nevada Correctional Center
14   for all prisoner filings in all federal cases before this Court, including civil rights and habeas corpus
15   cases, in accordance with the Court’s Fifth Amended General Order 2012-01. (ECF No. 25.)
16   Since he is housed at Northern Nevada Correctional Center, Coots must electronically file all
17   future court documents, instead of mailing those documents to the Clerk of Court.
18           DATED this 17th day of September, 2020.
19
20                                                             LARRY R. HICKS
                                                               UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                                           1
